DETAILED ACTION
Status of Claims
This action is in response to the application amendment submitted on 9/16/2022 for application15/993,288. Claim 1 – 4, 6, 10 – 14, 16, 20, 22 and 24 – 30 are pending and have been examined. 
Claim 1, 6, 11, 16 are amended. 
Claim 5, 15 are canceled.
Claim 29– 30 are new.
Claim rejection under 35 U.S.C. 112(a) has withdrawn in view of the applicant’s amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020, 6/17/2020, 9/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The information disclosure statement (IDS) submitted on 5/30/2018 is not fully considered. Foreign Document CN105022869 is not submitted. 

Response to the remarks
Applicant’s remark filed on 9/16/2022 has been fully considered but they are not persuasive. 
Applicant state that Wang reference does not disclose encode content information of a new song using the article neural network to obtain a target article latent vector of the new song and recalculate a recommendation result based on the target latent vector and a target user latent vector, thus the combination of Li, Le, Fiesler, Chen and Wang fail to disclose the amended limitation of Claim 1 and 11. Examiner respectfully disagree. The primary reference of Li discloses neural network models that learn to encode item feature and user feature into respective latent vector for user recommendation (Li, figure 1). The user recommendation of Li is based on both latent vector of user and item. Li further suggest that the use of deep models can alleviate the problem of cold start (Li, section 4) … what recommendation to make when a new item arrives (Li, section 2.1) by infer the item latent factor using SDAE (Li, section 4.3, paragraph 5 – 6). The reference of Wang also discloses using learnable models to learn the encoding of song/article information and user information to respective latent vector. During prediction time of new song, the learnt model produce the latent vector of the new song, as shown in figure 2, and output user recommendation based on both latent vector of user and song/article (Wang, figure 2, & section 3.2.1, Learning, Prediction). Skilled in the art would apprise that Li in view of Wang disclose the feature amended in independent Claim 1 and 11 especially the point highlighted in the applicant’s argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 11 – 13, 22, 24 and 29 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015 in view of Le, A Tutorial on Deep Learning Part 2 Autoencoder, Convolutional Neural Network and Recurrent Neural Network, Oct 2015 further in view of Fiesler, Neural Network Initialization, Lecture notes in computer science book series (LNCS, Vol 930), 2015, further in view of Chen, Marginalized Denoising Autoencoders for Domain Adaptation, International Conference on Machine Learning, ICML, 2012 and Wang, Improving Content-based and Hybrid Music Recommendation using Deep Learning, Proceedings of the 22nd ACM international conference on Multimedia, November 2014.

Regarding Claim 1, Li discloses: a recommendation result generation method (Li, sec. 5, where approaches on … movie recommendation, book recommendation [recommendation result generation]) comprising: 
obtaining article content information of at least one article and user score information of at least one user, wherein the user score information of a first user of the at least one user comprises a historical score of the first user for the at least one article (Li, sec. 5.1, para. 2, where obtain dataset MovieLens-100k contains 100k ratings of … users and … movies [user score information], item features information which consists of … genre [article content information]); 
encoding the article content information and the user score information of the at least one user using an article neural network and a user neural network respectively to obtain a target article latent vector of each of the at least one article and a target user latent vector of each of the at least one user (Li, fig. 1, where item feature Y [article content information] is encoded by the 2nd mDA [article neural network] to obtain V [article latent vector] and the user feature X [user score information] is encoded by the 1st mDA [user neural network] to obtain U [user latent vector]; user ratings [user score information] represents user’s preference, examiner interpret it as part of raw features of the user for the model to learn deep features of the user as point out in sec. 2.2, para. 5, ln. 16.);
calculating a recommendation result for each user according to the target article latent vector and the target user latent vector (Li, fig. 1, where user/item rating matrix R [recommendation result] is approximated [calculated] from U [target user latent vector] and V [target article latent vector]); 
and providing the recommendation result to each user (Li, intro, para. 1, ln, 2 – 4, where recommendation is provided to help user find the item that they maybe potentially interested).
	Performing optimization training on the article neural network and the user neural network using a mini-batch gradient descent method (Li, eq. 7, where W1 [parameter of user neural network] and W2 [parameter of article neural network] are optimized; alg. 1 where the optimization is done on both user neural network and article neural network using gradient descending method in eq. 14 which perform the dual gradient descent) by:
Calculating a dot product of a pth article latent vector and a pth user latent vector as an output result of a pth-layer perceptron of N layers of perceptrons, wherein p comprises an integer greater than or equal to one and less than or equal to N (Li, fig. 1, where dot product of U [1st user latent vector] and V [1st article latent vector] of the first hidden layer perceptrons; 1 is an integer equal to one);
Li does not explicitly disclose:
wherein before obtaining the article content information of the at least one article and the user score information of the at least one user, the recommendation result generation method further comprises
pre-training both the article neural network using an encoding result of a stacked autoencoder (SDAE) and the user neural network using a random parameter.
combining output results of all dot products of the N layers of perceptrons; 
and optimizing network parameters of the article neural network and the user neural network by comparing the combined output results with the user score information of the at least one user;
obtaining second article content information of a newly added article ;
encoding the second article content information using the article model to obtain a second target article latent vector of the newly added article; 
and calculating a second recommendation result for each user according to the second target article latent vector and the target user latent vector.
Le explicitly discloses:
wherein before obtaining the article content information of the at least one article and the user score information of the at least one user (Le, sec. 2.2, para. 2, ln, 3 – 5, before using supervised data, perform pre-training step), the method further comprises
simultaneously pre-training both the article neural network using an encoding result of a stacked autoencoder (SDAE) (Le, sec. 2.2, para. 4, where train [pretrain] autoencoder [article neural network] … compute the values for the red neurons [encoding result of a stacked autoencoder] … which will then be used as input data to the subsequent autoencoder [article neural network]; applying to Li’s disclosure, the article neural network ) and the user neural network (Le, sec. 2.2, para. 2, ln, 1 – 5, where autoencoders could be used as way to pre-training neural network; i.e., in Li’s disclosure, both article neural network and user neural network can be pretrained at the time before collaboratively training for ratings)
Li and Le both teach a method for autoencoder and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li’s teaching of recommendation system with Le’s teaching of stacked autoencoder pre-training method to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to reduce the difficulties of training deep neural network (Le, sec. 2.2,  para. 1, ln, 4 – 7).
Li in view of Le did not explicitly disclose: 
using a random parameter.
combining output results of all dot products of the N layers of perceptrons; 
and optimizing network parameters of the article neural network and the user neural network by comparing the combined output results with the user score information of the at least one user,
obtaining second article content information of a newly added article ;
encoding the second article content information using the article model to obtain a second target article latent vector of the newly added article;
and calculating a second recommendation result for each user according to the second target article latent vector and the target user latent vector.
Fiesler discloses: using a random parameter (Fiesler, sec. 5, ln. 1 – 2, where suitable convenient weight initialization method for high order perceptron … is a random initialization; as the number of user and article increase in the recommended system, random initialization for training/pre-training is a suitable convenient method)
Lin (in view of Le) and Fiesler both teach neural network training method and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Le)’s teaching of neural network pretrain method with Fiesler’s teaching of initialization method to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to improve convergence time and confidence intervals (Fiesler, abs. para. 4).
	Li in view of Le and Fiesler do not explicitly disclose: 
combining output results of all dot products of the N layers of perceptrons; and optimizing network parameters of the article neural network and the user neural network by comparing the combined output results with the user score information of the at least one user,
obtaining second article content information of a newly added article ;
encoding the second article content information using the article model to obtain a second target article latent vector of the newly added article; 
and calculating a second recommendation result for each user according to the second target article latent vector and the target user latent vector.
Chen explicitly discloses:
combining output results of all dot products of the N layers of perceptrons; and optimizing network parameters of the article neural network and the user neural network by comparing the combined output results with the user score information of the at least one user (Chen, sec. 3.4, ln. 9 – 13, where the output of all layers … concatenated and form the new representation all inputs are transformed into new feature space; combine with Li’s teaching the latent representation of all N layers of user neural network are concatenated to be a new representation of user data and the latent representation of all N layers of article neural network are concatenated to be a new representation of article data; by eq. 7 of Li, the system is optimized using the dot product of the representation of user and the representation of article. Taking the dot product of the combined representations requires taking the dot products of each (concatenated) part of the representations, i.e. the individual layers).
Li (in view of Le and Fiesler) and Chen both disclose implementations of stacking marginalized denoising autoencoder (mSDA) and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Le and Fiesler)’s teaching of recommendation system using mSDA with Chen’s disclose of the combining representation from multiple layers of mSDA to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to learn robust feature representation for domain adaptation (Chen, intro. para. 3 ln. 2 – 4). 
	Li in view of Le, Fiesler and Chen do not explicitly disclose: 
obtaining second article content information of a newly added article ;
encoding the second article content information using the article model to obtain a second target article latent vector of the newly added article; 
and calculating a second recommendation result for each user according to the second target article latent vector and the target user latent vector.
Wang explicitly disclose:
obtaining second article content information of a newly added article ; (Wang, sec. 3.2, Prediction, ln. 2 – 3, where new song information fv [article content information of newly added article]);
encoding the second article content information using the article neural network to obtain a second target article latent vector of the newly added article (Wang, sec. 3.2, Prediction, ln. 2, where DBM() [article neural network] encode the music content fv [article content information] to get DBM(fv,Ω) [target article latent vector]); 
and calculating a second recommendation result for each user according to the second target article latent vector and the target user latent vector (Wang, sec. 3.2, Prediction, ln. 2, where r^uv [recommendation result] is estimated [calculated] for each user by the DBM(fv,Ω) [article latent vector] and r’u [user latent vector]).
Li (in view of Le, Fiesler and Chen) and Wang both disclose method of recommendation system and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Le, Fiesler and Chen)’s teaching of recommendation system using dual autoencoder with Wang’s disclose of the detailed solution for the cold start item to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to improve performance (Wang, abs. ln. 17 – 19). 

	Regarding Claim 2, Li further disclose: 
	Wherein the N layers of perceptrons are used as a basic architecture of the article neural network and the user neural network, and wherein encoding the article content information and the user score information (Li, 4.2.2, para. 1, ln. 1 – 5, where to generate rich feature [encode article content information and user score information] … we stack multiple mDA together [N layers of perceptrons] … , each layer of the stacked mDAs is a layer of neural network include article neural network and user neural network) comprises
encoding the article content information and the user score information at a first layer of the article neural network and a first layer of the user neural network to obtain a first article latent vector and a first user latent vector (Li, fig. 1, where encoding item feature Y [article content information] and user feature X [user score information] at first layer of 2nd neural network [article neural network] and 1st neural network [user neural network] to obtain V [first article latent vector] and U [first user latent vector]); 
transferring the first article latent vector and the first user latent vector to a second layer of the article neural network and a second layer of the user neural network respectively to perform encoding (Li, sec. 4.2.2, para. 1, ln. 5, where inspired … we stack multiple mDA together ; the encoded output as the first article latent vector and first user latent vector are input to the next stacked neural network [second layer of article neural network and second layer of user neural network]);
	Chen further discloses:
encoding a (k-1)th article latent vector and a (k-1)th user latent vector at a kth layer of the article neural network and a kth layer of the user neural network respectively to obtain a kth article latent vector and a kth user latent vector (Chen, sec. 3.3, para.3, feeding the output of the (t-1)th mDA [(k-1)th article latent vector and (k-1)th user latent vector], as the input to the tth mDA [k layer of the article neural network and kth layer of user neural network]; tth mDA then encoded the input and generate the tth output [kth article latent vector and tth user latent vector]); 
transferring the k article latent vector and the kth user latent vector to a (k+1)th layer of the article neural network and a (k+1)th layer of the user neural network respectively to perform encoding (Chen, sec. 3.3, para.3, feeding [transferring] the output of the (t-1)th mDA [kth article latent vector, kth user latent vector] as the input into the tth mDA [(k+1)th layer of user neural network and (k+1)th layer of article neural network], tth mDA take the input and perform encoding); 
encoding an (N-1)th article latent vector and an (N-1)th user latent vector at an Nth layer of the article neural network and an Nth layer of the user neural network respectively to obtain an Nth article latent vector and an Nth user latent vector (Chen, sec. 3.3, para.3, feeding the output of the (t-1)th mDA [(N-1)th article latent vector, (N-1)th user latent vector] as the input into the tth mDA [N-th layer of the article neural network and Nth layer of user neural network], tth mDA take the input and perform encoding to get tth output [Nth article latent vector and Nth user latent vector]); 
and setting the Nth article latent vector and the Nth user latent vector as the target article latent vector and the target user latent vector respectively (Chen, sec. 3.4, ln. 16 – 18, where a parameters in mSDA: … the number of layers l [N]; l is the last layer of the stacking architecture that create the highest level representation of the domain as point out in sec. 2, Stacked Denoising Autoencoder, para. 3, ln. 2 – 3. Thus, lth output [Nth article latent vector and Nth user latent vector] is the targeted highest level representation of the domain), wherein N comprises an integer greater than or equal to one, and wherein k comprises an integer greater than one and less than N (Chen, sec. 5.1, para. 3, ln. 12, where in 5-layer mSDA case, N =5, k can be 1, 2, 3, or 4). 
Li (in view of Le and Fiesler) and Chen both disclose implementations of stacking marginalized denoising autoencoder (mSDA) and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Le and Fiesler)’s teaching of recommendation system using mSDA with Chen’s disclose of the detailed implementation of mSDA to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification as the combination yield predictable results. 

Regarding Claim 3, Li in view of Le, Fiesler, Chen and Wang further disclose: wherein encoding the article content information and the user score information at the first layer of the article neural network and the first layer of the user neural network comprises:
performing linear transformation on the article content information and the user score information at the first layer of the article neural network and the first layer of the user neural network respectively (Chen, sec. 3.3, para. 3, where ht = tanh(Wtht-1); at first layer , t=1, of the denoising autoencoder, linear transformation of W1h0 is performed on h0 which is equal to x [article content information, user score information]); 
and performing nonlinear transformation respectively on the article content information and the user score information on which the linear transformation has been performed to obtain the first article latent vector and the first user latent vector (Chen, sec. 3.3, para. 3, where ht = tanh(Wtht-1), nonlinear transformation tanh() is performed on W1h0 which is the linear transformed x [article content information, user score information]).

Regarding Claim 11, Claim 11 is the recommendation result generation apparatus claim corresponding to the method claim of Claim 1 and 10. Li further discloses: a memory configured to store a computer executable instruction; and at least one processor coupled to the memory, the computer executable instruction causing the at least one processor to be configured to (Li, sec. 5.1, para. 1, recommendation process is carry out using MovieLens dataset that requires processor, instructions for the processor and memory to store the instruction in order to perform the task). Claim 11 is rejected with the same reason as Claim 1. 

Regarding Claim 12 and 13, Claim 12 and 13 are the recommendation result generation apparatus claim corresponding to Claim 2 and 3. Claim 12 and 13 are rejected with the same reason as Claim 2 and 3.

Regarding Claim 22, Chen further discloses: wherein a tanh function is used as a nonlinear activation function at each layer of the article neural network and each layer of the user neural network (Chen, sec. 3.3, para. 3, ln. 8 – 9, where ht = tanh(Wtht-1); for each of the mSDA layer).
The reason for combination is the same as Claim 1

Regarding Claim 24, Claim 24 is the method claim corresponding to Claim 22. Claim 24 is rejected with the same reason as Claim 22.

Regarding Claim 29, Li further discloses: the article neural network and the user neural network are dual networks based on collaborative deep embedding (Li, fig. 1, sec. 4.1, where proposed deep collaborative filtering framework … jointly decomposes R and learns latent factors U, V [embeddings]). 

Regarding Claim 30, Claim 30 is the corresponding apparatus claim of Claim 29. Claim 30 is rejected with the same reason as Claim 29.

Claim 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015 in view of Le, A Tutorial on Deep Learning Part 2 Autoencoder, Convolutional Neural Network and Recurrent Neural Network, Oct 2015, Fiesler, Neural Network Initialization, Lecture notes in computer science book series (LNCS, Vol 930), 2015, Chen, Marginalized Denoising Autoencoders for Domain Adaptation, International Conference on Machine Learning, ICML, 2012, Wang, Improving Content-based and Hybrid Music Recommendation using Deep Learning, Proceedings of the 22nd ACM international conference on Multimedia, November 2014 and further in view of Xiong et al. US20170103133, Recommendation Method and Devices. 

	Regarding Claim 4, Li in view of Le, Fiesler, Chen and Wang further disclose: 
using the user neural network (Li, fig. 1, 1st neural network [user neural network])
	Li in view of Le, Fiesler, Chen and Wang do not explicitly disclose: 
obtaining newly added user score information of a second user of the at least one user, wherein the newly added user score information comprises a newly added score of the second user for a first article of the at least one article; 
updating user score information of the second user according to the newly added user score information; 
re-encoding updated user score information of the second user to obtain a new target user latent vector; 
and calculating a new recommendation result for each user according to the target article latent vector and the new target user latent vector.
	Xiong explicitly discloses: 
obtaining newly added user score information of a second user of the at least one user, wherein the newly added user score information comprises a newly added score of the second user for a first article of the at least one article (Xiong, para. 0020, ln. 5 – 7, where obtain user behavior data [user score information] of users on the network, the current user behavior data representing currently occurring user rating activities); 
updating user score information of the second user according to the newly added user score information (Xiong, para. 0020, ln. 8 – 10, where updating existing rating data of the user, the existing rating data representing user ratings … during prior interactions ); 
re-encoding updated user score information of the second user to obtain a new target user latent vector (Xiong, para. 0020, ln. 16 – 20, where similarity processing [re-encoding] logic executed, para. 0014, ln. 8, where generate a correlation feature vector between … users [user latent vector]. The correlation feature vector between users represents hidden features and preferences of users, examiner interpret it as user latent vector); 
and calculating a new recommendation result for each user according to the target article latent vector and the new target user latent vector (Xiong, fig. 1, step. 104 & para. 0020, ln. 20 – 24, where send to users recommendations … according to one or more of determined similarities; para. 0028, ln. 10 where calculate similarities … according to the correlation feature vector between every two network objects [article latent vector]; para. 0029, ln. 9, where obtain similarity … according to the correlation feature vector between every two of the users [new user latent vector]).
Li (in view of Le, Fiesler, Chen and Wang) and Xiong both disclose method of recommendation system and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Le, Fiesler, Chen and Wang)’s teaching of recommendation system using neural network with Xiong’s disclose of the steps to update ratings to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to increase recommendation precision and improve recommendation effect (Xiong, abs. ln. 23 – 25). 

Regarding Claim 6, Li in view of Le, Fiesler, Chen and Wang further disclose: 
using the user neural network (Li, fig. 1, 1st neural network [user neural network]) 
Li in view of Le, Fiesler, Chen and Wang do not explicitly disclose:
obtaining newly added user score information of a third user of the at least one user, the newly added user score information comprising score information of the third user for the newly added article; 
updating user score information of the third user for a second article of the at least one article, a target article latent vector of the second article and the target article latent vector of the newly added article being most similar
re-encoding updated user score information of the third user to obtain a new target user latent vector;
and calculating a new recommendation result for each user according to the target article latent vector and the new target user latent vector.
Xiong explicitly discloses: 
obtaining newly added user score information of a third user of the at least one user, the newly added user score information comprising score information of the third user for the newly added article (Xiong, para. 0020, ln. 5, where obtain user behavior data of users [user score information]; para. 0023, where of existing user on the new network object [newly added article]); 
updating user score information of the third user (Xiong, para. 0023, where adding [updating] the rating data of the existing user [third user]) for a second article of the at least one article (Xiong, para. 0020, ln. 15 – 16, where similarity processing logic executed; 0028, where obtain network objects having been rated by a same user … calculate similarity between … network objects [user score information of second article]; User score information is not explicitly defined in the instant application. The similarity of items in Xiong’s disclosure is solely derived from the user rating data. Examiner interpret the user score information to include these derived data), a target article latent vector of the second article and the target article latent vector of the newly added article being most similar (Xiong, para. 0028, according to the correlation feature vectors between… network objects [article latent vectors]; the similarity of the article is determined by the correlation feature vectors between objects [article latent vectors]. The most similar article is to be updated) 
re-encoding updated user score information of the third user to obtain a new target user latent vector (Xiong, para. 0028, ln. 8, where correlate rating vectors [user score information]… generate [re-encode] a correlation feature vector between users [user latent vector]; rating vectors are reorganized data from the user rating data as point out in para 0011, examiner interpret the rating vectors as part of the user score information);
and calculating a new recommendation result for each user according to the target article latent vector and the new target user latent vector (Xiong, fig. 1, step. 104 & para. 0020, ln. 20 – 24, where send to users recommendations … according to one or more of determined similarities; para. 0028, ln. 10 where calculate similarities … according to the correlation feature vector between every two network objects [article latent vector]; para. 0029, ln. 9, where obtain similarity … according to the correlation feature vector between every two of the users [new user latent vector]).
Li (in view of Le, Fiesler, Chen and Wang) and Xiong both disclose method of recommendation system and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Le, Fiesler, Chen and Wang)’s teaching of recommendation system with Xiong’s disclose of the steps to update ratings to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to increase recommendation precision and improve recommendation effect (Xiong, abs. ln. 23 - 25).

Regarding Claim 14, Claim 14 is the recommendation result generation apparatus claim corresponding to Claim 4. Claim 14 is rejected with the same reason as Claim 4.

Regarding Claim 16, Claim 16 is the recommendation result generation apparatus claim corresponding to Claim 6. Claim 16 is rejected with the same reason as Claim 6.

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015 in view of Le, A Tutorial on Deep Learning Part 2 Autoencoder, Convolutional Neural Network and Recurrent Neural Network, Oct 2015, Fiesler, Neural Network Initialization, Lecture notes in computer science book series (LNCS, Vol 930), 2015, Chen, Marginalized Denoising Autoencoders for Domain Adaptation, International Conference on Machine Learning, ICML, 2012, Wang, Improving Content-based and Hybrid Music Recommendation using Deep Learning, Proceedings of the 22nd ACM international conference on Multimedia, November 2014, further in view of Rosset, Integrating Customer Value Consideration into Predictive Modeling, IEEE, International Conference on Data Mining, 2003. 

Regarding Claim 10, Li in view of Le, Fiesler, Chen and Wang teach the method of Claim 1, Li in view of Le, Fiesler, Chen and Wang further disclose: wherein a target function of the optimization training comprises:

    PNG
    media_image1.png
    103
    550
    media_image1.png
    Greyscale
wherein cij comprises a coefficient (Li, eq. 7, 3rd term, where objective function minimize W1 [Wu], W2 [Wv] by 
    PNG
    media_image2.png
    39
    224
    media_image2.png
    Greyscale
. F denotes the Frobenius norm. The Frobenius norm of a square is the summation of item j and user i. A is the indicator matrix to indicate the non-empty entry which calculate only the R matrix with ratings, i.e., Rij, α is scaling factor. Multiplier α [cij], VT is the transpose of the matrix V in order to perform dot product operation with U which has same effect as the angel bracket to calculate the inner product of f and g)
wherein Rmn comprises a scoring matrix generated according to the user score information of the at least one user and indicates a score of each of m users for each of n articles, wherein Rij comprises score information of an ith user for a jth article (Li, tbl. 1, where R is the rating matrix of the user by the item), wherein xj comprises content information of the jth article, wherein f comprises the article neural network, wherein g comprises the user neural network, wherein Wv comprises a parameter of the article neural network, wherein Wu comprises a parameter of the user neural network, wherein vj=f(xj;Wv) comprises an article latent vector of the jth article (Li, tbl. 1, V is the latent factor of article calculated using the 2nd neural network [f()] with item feature Y [xj] and 2nd neural network weights [Wv], i.e., V has same effect of f(xj;Wv) ), wherein u = g(V.ri;Wu) comprises a user latent vector of the ith user (Li, tbl. 1, U is the latent factor of the user calculated using the 1st neural network [g()] with user feature X and 1st neural network weights [Wu]. User rating is calculated by article content vector V. In the case user rating is also serve as user feature X, user feature X is calculated by the article content vector V which is calculated by the 2nd neural network on item feature X, i.e., [f(X,Wv)]. Dot product with unit vector ri is to match the matrix item from the content information matrix X. i.e.,U has the same effect of  g(f(X;Wv).ri; Wu)), wherein ri comprises a column vector generated using an ith row of Rmn, wherein ri comprises a unit vector obtained using ri, wherein Rij comprises a jth element in ri, V=f(X;Wv), wherein X comprises a matrix formed by article content information of the n articles, wherein m, n, i, and j are all integers greater than or equal to one, wherein i is greater than or equal to one and less than or equal to m, and wherein j is greater than or equal to one and less than or equal to n (Li, tbl. 1, m is the number of users, n is the number of items both are greater or equal to one; arg. 1, ln. 7, where i, j in the for loop are index of user and items. i is greater than or equal to one and less than or equal to m, and j is greater than or equal to one and less than or equal to n).
	Li in view of Le, Fiesler, Chen and Wang do not explicitly disclose: wherein cij comprises a reliability coefficient determined by user history,
	Rosset explicit discloses: wherein cij comprises a reliability coefficient determined by user history (Rosset, sec. 1, para. 3, ln. 4 – 5, where importance and usefulness [reliability] of correctly using customer value; eq. 2, & sec. 3, para. 1, ln. 2 – 3, where more generally observation [history] importance weights…  vip[cij])
Li (in view of Le, Fiesler, Chen and Wang) and Rosset both disclose training of learning model over customer data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Le, Fiesler, Chen and Wang)’s teaching of learning customer preference with learning model with Rosset’s disclose of assign customer weight in the learning process to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to achieve business purposes: consideration and inclusion of customer-value information in all phases of the data analysis process (Rosset, sec. 1, para. 1, ln. 10 – 12).

Regarding Claim 20, Claim 20 is the recommendation result generation apparatus claim corresponding to the method claim of Claim 10. Claim 20 is rejected with the same reason as Claim 10. 

Claim 25 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015 in view of Le, A Tutorial on Deep Learning Part 2 Autoencoder, Convolutional Neural Network and Recurrent Neural Network, Oct 2015 further in view of Fiesler, Neural Network Initialization, Lecture notes in computer science book series (LNCS, Vol 930), 2015, further in view of Chen, Marginalized Denoising Autoencoders for Domain Adaptation, International Conference on Machine Learning, ICML, 2012, Wang, Improving Content-based and Hybrid Music Recommendation using Deep Learning, Proceedings of the 22nd ACM international conference on Multimedia, November 2014 and Kiseleva, beyond movie recommendations solving the continuous cold start problem in Ecommerce recommendations, arXiv, Jul 2016. 

Regarding Claim 25, Li in view of Le, Fiesler, Chen and Wang do not explicitly disclose: the output results are sorted in a descending order.
Kiseleva explicitly disclose the output results are sorted in a descending order (Kiseleva, fig. 3, where the suggestions [results] of higher rating on higher row [descending manner])
Li (in view of Le, Fiesler, Chen and Wang) and Kiseleva both disclose method of recommendation system and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Le, Fiesler, Chen and Wang)’s teaching of recommendation system using neural network with Kiseleva’s detail disclosure of the user interface to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification as the combination yield predictable results.

Regarding Claim 26, Li in view of Le, Fiesler, Chen, Wang and Kiseleva further disclose: an article that ranks at top of the descending order is recommended to the user (Kiseleva, fig. 3, where Barcelona [article that ranks at top of the descending order] is suggested [recommended] to the user).

Regarding Claim 27 and 28, Claim 27 and 28 are the recommendation result generation apparatus claim corresponding to Claim 25 and 26. Claim 27 and 28 are rejected with the same reason as Claim 25 and 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Shark machine learning library, Pretraining of Deep Neural Networks, Oct 2016.  Shark machine learning library disclose pre-training of autoencoder with random initialized weights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122